     Case 1:19-cr-00386-PKC Document 21 Filed 09/19/19 Page 1 of 3 PageID #: 45


                                                    U.S. Department of Justice


                                                    United States Attorney
                                                    Eastern District of New York

FJN                                                 271 Cadman Plaza East
F. #2018R01809                                      Brooklyn, New York 11201


                                                    September 19, 2019


By FedEx and ECF

Michael H. Gold, Esq.
Kudman Trachten Aloe LLP
350 Fifth Avenue, 68th Floor
New York, New York 10018

                 Re:    United States v. Mustafa Goklu
                        Criminal Docket No. 19-386 (PKC)

Dear Mr. Gold:

               Enclosed please find the government’s discovery in accordance with Rule 16
of the Federal Rules of Criminal Procedure.

I.       The Government’s Discovery

         A.      Statements of the Defendants

              Enclosed please find copies of the following items reflecting statements made
by the defendants or pedigree information provided by the defendants:

              • Redacted DEA 6 report of interviews of Mustafa Goklu, Bates-numbered
                MG000001-03;
              • Recordings of the defendant, Bates-numbered MG000004-12;
              • Text messages of the defendant, Bates-numbered MG000013-50;

         B.      The Defendant’s Criminal History

              At this time, the government is not currently aware of any criminal history,
youthful offender, or juvenile offender adjudications of the defendant.

         C.      Documents and Tangible Objects

                 Enclosed please find:
  Case 1:19-cr-00386-PKC Document 21 Filed 09/19/19 Page 2 of 3 PageID #: 46




            •   Cyrpto-currency transaction records, Bates-numbered MG000051-79;
            •   Miscellaneous photographs, Bates-numbered MG000080-89;
            •   Search warrant affidavit for tracking device, Bates-numbered MG000090-106;
            •   Search warrant affidavit for defendant’s home and vehicle, Bates-numbered
                MG000107-140.

              You may examine the physical evidence discoverable under Rule 16, and
original documents, by calling me to arrange a mutually convenient time.

       D.       Expert Witnesses

                The government will comply with Fed. R. Crim. P. 16(a)(1)(G) and Fed. R.
Evid. 702, 703 and 705 and notify you in a timely fashion of any expert that the government
intends to call at trial and provide you with a summary of the expert’s opinion.

              The identity, qualifications, and bases for the conclusions of each expert will
be provided to you when they become available.

       E.       Brady Material

             The government is not aware of any exculpatory material regarding the
defendants. The government understands and will comply with its continuing obligation to
produce exculpatory material as defined by Brady v. Maryland, 373 U.S. 83 (1963), and its
progeny.

               Before trial, the government will furnish materials discoverable pursuant to
Title 18, United States Code, Section 3500, as well as impeachment materials. See Giglio v.
United States, 405 U.S. 150 (1972).

       F.       Other Crimes, Wrongs or Acts

                  The government will provide the defendants with reasonable notice in advance
of trial if it intends to offer any material under Fed. R. Evid. 404(b).

II.    The Defendants’ Required Disclosures

                The government hereby requests reciprocal discovery under Rule 16(b) of the
Federal Rules of Criminal Procedure. The government requests that the defendants allow
inspection and copying of (1) any books, papers, documents, data, photographs, tapes,
tangible objects, or copies or portions thereof, that are in the defendants’ possession, custody
or control, and that the defendants intend to introduce as evidence or otherwise rely on at
trial, and (2) any results or reports of physical or mental examinations and of scientific tests
or experiments made in connection with this case, or copies thereof, that are in the
defendants’ possession, custody or control, and that the defendants intend to introduce as
evidence or otherwise rely upon at trial, or that were prepared by a witness whom the
defendants intend to call at trial.
                                                  2
  Case 1:19-cr-00386-PKC Document 21 Filed 09/19/19 Page 3 of 3 PageID #: 47




              The government also requests that the defendants disclose prior statements of
witnesses who will be called by the defendants to testify. See Fed. R. Crim. P. 26.2. In order
to avoid unnecessary delays, the government requests that the defendants have copies of
those statements available for production to the government no later than the commencement
of trial.

               The government also requests that the defendants disclose a written summary
of testimony that the defendants intend to use as evidence at trial under Rules 702, 703, and
705 of the Federal Rules of Evidence. The summary should describe the opinions of the
witnesses, the bases and reasons for the opinions, and the qualification of the witnesses.

               Pursuant to Fed. R. Crim. P. 12.3, the government hereby demands written
notice of the defendants’ intention, if any, to claim a defense of actual or believed exercise of
public authority, and also demands the names and addresses of the witnesses upon whom the
defendants intend to rely in establishing the defense identified in any such notice.

IV.    Future Discussions

               If you have any questions or requests regarding further discovery or a
disposition of this matter, please do not hesitate to contact me.

               Please be advised that, pursuant to the policy of the Office concerning plea
offers and negotiations, no plea offer is effective unless and until made in writing and signed
by authorized representatives of the Office. In particular, any discussion regarding the
pretrial disposition of a matter that is not reduced to writing and signed by authorized
representatives of the Office cannot and does not constitute a “formal offer” or a “plea offer,”
as those terms are used in Lafler v. Cooper, 132 S. Ct. 1376 (2012), and Missouri v. Frye,
132 S. Ct. 1399 (2012).

                                                    Very truly yours,

                                                    RICHARD P. DONOGHUE
                                                    United States Attorney




                                                    Francisco J. Navarro
                                                    Assistant United States Attorney
                                                    (718) 254-6007

Enclosures

cc:    Clerk of the Court (PKC) (by ECF) (without enclosures)


                                                3
